                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS

 GESTURE TECHNOLOGY PARTNERS,                  )    Civil Action
 LLC,                                          )
                                               )    No. 2:21-cv-00040-JRG (Lead Case)
               Plaintiff,                      )
                                               )    Judge Rodney Gilstrap
        v.                                     )
                                               )
 HUAWEI DEVICE CO., LTD., and                  )    Electronically Filed
 HUAWEI DEVICE USA, INC.,                      )
                                               )
               Defendants.                     )
                                               )
                                               )    Civil Action
 GESTURE TECHNOLOGY PARTNERS,                  )
 LLC,                                          )    No. 2:21-cv-00041-JRG (Member Case)
                                               )
               Plaintiff,                      )    Judge Rodney Gilstrap
                                               )
        v.                                     )
                                               )
 SAMSUNG ELECTRONICS CO., LTD.                 )
 and SAMSUNG ELECTRONICS                       )
 AMERICA, INC.,                                )
                                               )
               Defendants.                     )

          ORDER GRANTING DEFENDANTS HUAWEI DEVICE CO., LTD
        AND HUAWEI DEVICE USA, INC.’S PARTIAL MOTION TO DISMISS

       AND NOW, this _____ day of ____________________, 2021, based upon

DEFENDANTS HUAWEI DEVICE CO., LTD AND HUAWEI DEVICE USA, INC.’S

PARTIAL MOTION TO DISMISS PLAINTIFF’S ORIGINAL COMPLAINT FOR

PATENT INFRINGEMENT, it is hereby ORDERED, ADJUDGED and DECREED that said

Motion is GRANTED. The allegations of induced infringement and willful infringement as to

each Asserted Patent referenced in Plaintiff’s Complaint are hereby DISMISSED with prejudice.
